The barn of one A. J. Roberts, situated within the curtilage of his dwelling house, was burned under such circumstances as to warrant the jury in finding that the burning was the work of an incendiary.
Appellant was indicted for the offense; tried, and convicted as charged. Upon appeal to this court, the judgment of conviction was reversed, and the cause remanded to the Circuit Court of Randolph County for further proceedings. Daugherty v. State, 28 Ala. App. 453, 186 So. 780.
There, the trial resulting in the conviction giving rise to this appeal followed.
The errors pointed out by us on the former appeal appear to have been eliminated; and we find nothing worthy of discussion presented on this.
The Attorney General has furnished us an excellent brief, in which he has thoroughly demonstrated that no error prejudicial to appellant's rights occurred throughout the proceedings. But the questions raised are neither new nor novel; and we can see no necessity for our treating them in detail.
The evidence was ample to warrant the question of appellant's guilt vel non being submitted to the jury. No motion to set aside the verdict was made.
The judgment is affirmed.
Affirmed.